Citation Nr: 1442358	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2009 the Veteran testified at a video hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2012 the Board denied service connection for hypertension, to include as secondary to service-connected PTSD and diabetes mellitus.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2012 decision, the Board found no violation of the duty to assist because the Veteran had failed to appear for his scheduled VA examination.  The Veteran appealed the September 2012 Board decision, and asserted, for the first time, that he never received notice of the scheduled VA examination.  

The April 2014 Court memorandum decision vacated and remanded the Board's decision because the record did not contain a copy of the VA examination notification letter.  See Kyhn v. Shinseki, 26 Vet.App. 371, 374 (2013) (explaining that the Court may consider the appellant's newly raised argument that he received no notice of a scheduled medical examination for the first time on appeal.)

Based on the foregoing, the Board finds that the Veteran should be rescheduled for a VA examination for the purpose of determining whether the Veteran's hypertension is aggravated by the service-connected PTSD and/or diabetes mellitus disabilities.  A copy of the VA examination notification letter should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for hypertension from April 2012 to the present and associate them with VBMS and/or Virtual VA.

2.  The Veteran should be scheduled for the appropriate VA examination.  A copy of the VA examination notification letter should be associated with the record.  The examiner should be provided the Veteran's VBMS and Virtual VA files for review, and any indicated studies must be completed.  

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by service-connected PTSD or diabetes mellitus.  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.  Temporary flare-ups would not be considered aggravation.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  The AOJ should then readjudicate the issue of service connection for hypertension, to include as secondary to service-connected PTSD and diabetes mellitus.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



